DETAILED ACTION
Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. Applicant argues that the claimed dimensions would not have been obvious to one of ordinary skill in the art over Beard. The Examiner disagrees. Beard specifically teaches a channel diameter of about 0.25 mm to about 2 mm [0063], overlapping the claimed range. Beard teaches using a single channel [Fig. 2, 6] or up to 20 channels [0061]. Thus Beard clearly suggests to one of ordinary skill in the art that the lower end of the channel diameter range should be selected for when there are a large number of channels and the upper end of the range (2 mm) should be selected when there is only a single channel. Beard teaches a circumference of 17-27 mm, giving a diameter of 5.4 mm to 8.6 mm. For a channel diameter of 2 mm, the corresponding wall thickness of the tubular filter would be 1.7 mm ((5.4 mm – 2 mm)/2)) to 3.3 mm ((8.6 mm – 2 mm)/2), almost entirely falling within the claiming range. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 41 and 43-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beard in view of Waterbury (US 3,525,582). 
Regarding claims 41, 45, 46, and 48-49, Beard teaches a smoking article comprising: a first section comprising tobacco rod 12 (aerosol generating material); and a second section 20 comprising a tubular filter having a channel 48 located in an axial region thereof [Fig. 1-2; 0026, 0059]. Beard teaches a channel diameter of about 0.25 mm to about 2 mm [0063], overlapping the claimed range. Beard teaches using a single channel [Fig. 2, 6] or up to 20 channels [0061]. Thus Beard clearly suggests to one of ordinary skill in the art that the lower end of the channel diameter range should be selected for when there are a large number of channels and the upper end of the range (2 mm) should be selected when prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Beard does not teach an encapsulated additive.  Waterbury teaches a smoking article wherein the aerosol generating material section comprises an encapsulated aerosol modifying additive, the aerosol modifying additive is contained within a capsule which is located at a position other than a longitudinally central position within the section, wherein the aerosol modifying additive is disposed in a greater concentration in the axial region than in non-axial regions of the aerosol generating material of the section, for flavoring the smoking and other beneficial effects [Fig. 1-2; col. 3, l. 69 to col. 4, l. 53]. It would have been obvious to one of ordinary skill in the art to apply this configuration to the first section of Beard for flavoring the smoking and other beneficial effects as suggested by Waterbury. 
As Beard teaches the same channel as claimed, the channel is interpreted as providing the claimed intended result of “directing the aerosol generated by the aerosol generating material, in use, through the axial region of the first section” and “wherein the second section, in use, directs a greater portion of smoke through the axial region of the first section than through non-axial regions of the first section
Regarding claims 43-44, Beard teaches the second section comprises a tubular filter section 38 formed from a cellulose acetate tow or fibrous filter material [Fig. 2; 0081]. 
Regarding claim 47, in view of the instant specification and figures, it appears that the axial region of the first section is defined merely by an imaginary boundary rather than a structural feature .

Claims 41, 43-47, and 51-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beard in view of Oliver (US 6,475,288).  
Regarding claims 41, 45, 46, and 51-52, Beard teaches a smoking article comprising: a first section comprising tobacco rod 12 (aerosol generating material); and a second section 20 comprising a tubular filter having a channel 48 located in an axial region thereof [Fig. 1-2; 0026, 0059]. Beard teaches a channel diameter of about 0.25 mm to about 2 mm [0063], overlapping the claimed range. Beard teaches using a single channel [Fig. 2, 6] or up to 20 channels [0061]. Thus Beard clearly suggests to one of ordinary skill in the art that the lower end of the channel diameter range should be selected for when there are a large number of channels and the upper end of the range (2 mm) should be selected when there is only a single channel. Beard teaches a circumference of 17-27 mm, giving a diameter of 5.4 mm to 8.6 mm. For a channel diameter of 2 mm, the corresponding wall thickness of the tubular filter would be 1.7 mm ((5.4 mm – 2 mm)/2)) to 3.3 mm ((8.6 mm – 2 mm)/2), almost entirely falling within the claiming range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Beard does not teach an aerosol modifying additive disposed on a thread.  Oliver teaches a smoking article comprising a first section comprising an aerosol generating material 51 and an aerosol modifying additive 2 disposed in an axial region thereof, wherein the aerosol modifying additive is disposed in a greater concentration in said axial region than in non-axial regions of the aerosol generating material of the first section, wherein the aerosol modifying additive is disposed on a thread, such that the transfer efficiency of the smoke-modifying agent to the mainstream smoke is improved 
As Beard teaches the same channel as claimed, the channel is interpreted as providing the claimed intended result of “directing the aerosol generated by the aerosol generating material, in use, through the axial region of the first section” and “wherein the second section, in use, directs a greater portion of smoke through the axial region of the first section than through non-axial regions of the first section
Regarding claims 43-44, Beard teaches the second section comprises a tubular filter section 38 formed from a cellulose acetate tow or fibrous filter material [Fig. 2; 0081]. 
Regarding claim 47, in view of the instant specification and figures, it appears that the axial region of the first section is defined merely by an imaginary boundary rather than a structural feature distinguishing the axial region from the remainder of the first section. Beard is thereby interpreted to read on the present limitations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747